
	

115 S1972 IS: To improve the monitoring and reporting of propane stocks and days of supply by the Administrator of the Energy Information Administration with regard to propane export volumes, and for other purposes.
U.S. Senate
2017-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1972
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2017
			Mr. Thune (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To improve the monitoring and reporting of propane stocks and days of supply by the Administrator
			 of the Energy Information Administration with regard to propane export
			 volumes, and for other purposes.
	
	
 1.Energy Information Administration data reportingNot later than 30 days after the date of enactment of this Act, the Administrator of the Energy Information Administration shall ensure that any data published relating to days of supply of propane inventories in the United States include a calculation of the volume of exports of propane.
		
